El .Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
La demanda original de este caso fué radicada en enero 21 de 1918. Varios de los demandados formularon excep-ciones previas y en julio 23, 1919, la corte declaró con lugar dichas excepciones previas concediendo permiso a los de-mandantes para radicar una demanda enmendada dentro del término de diez días. Una demanda enmendada fué archi-vada en agosto 13, 1919.
En septiembre 19, 1919, los demandados presentaron una moción para que la demanda enmendada fuera eliminada ale-gando 'cómo fundamento, entre otros, que la demanda cómo *772había sido enmendada, con ligeros cambios, era virtualmente igual a la primitiva demanda. En mayo 24, 1920, la corte dictó su resolución sobre esta moción. Los apelados sostie-nen, en efecto, que esta era una sentencia definitiva y que la subsiguiente actuación de la Corte de Distrito de Aguadilla que tiene el carácter ele una sentencia es nula y no constituye base adecuada para una apelación.
En realidad de verdad, según revelan nuestros autos v sostienen los apelados, los demandantes apelaron de la reso-lución de mayo 24, 1920. Esta apelación fué desestimada por falta de un señalamiento de errores, teniendo allí los ape-lantes amplia oportunidad para corregir el defecto antes de la vista.' Mazarredo v. Ramírez, 29 D. P. R. 796.
Hacia el día 21 de julio de 1921, y después de desestimada dieba apelación, los demandantes acudieron a la Corte de Dis: trito y luego de notificar a la otra parte solicitaron de esa corte que dictara sentencia definitiva.
En julio 21, 1921, la Corte de Distrito de Aguadilla dictó formalmente la sentencia contra la cual parece haber sido interpuesta esta apelación. El juez que dictó la alegada sen-tencia de julio 21,1921, no era el mismo juez que dictó la reso-lución de mayo 24, 1920.
Por supuesto que si la resolución de mayo 24, 1920, era una sentencia definitiva los demandantes por el hecho de obtener formalmente otra resolución de la corte, conocida por una ‘ ‘ sentencia, ’ ’ no pueden revivir su derecho de ape-lación. Si dicha resolución de mayo 24 fué una disposición final del caso, la subsiguiente alegada “sentencia” era ine-ficaz.
Consideraremos, por tanto, la resolución de mayo 24, 1920. Junto con el título del caso que indica quiénes son las partes en el pleito, etc., aparecen las palabras registrada hoy 24 mayo de 1920,” y al final de la resolución está la certifica-ción del secretario de que fué registrada en mayo 24, 1920, en el registro de sentencias. En vista de nuestras decisio-*773lies sobre la necesidad de que se registren las sentencias existe nna clara indicación, por lo menos formalmente, de que la “resolución” fué considerada como nna sentencia de-finitiva.
Pero para ser más precisos, el párrafo final de la re-solución es el siguiente:
“Por lo expuesto, se declara con lugar la moción de eliminación y se decreta la eliminación total del escrito de demanda enmendado presentado en 12 de agosto de 1919, con las costas, gastos y honorarios de abogado a la parte demandante.”
Las costas, honorarios de abogado, etc., en esta forma sólo se conceden con la sentencia definitiva y es evidente en-tonces que la corte trató de dictar resolución final en el caso.
De modo que consideraremos el hecho de si la resolución de mayo 24, 1920, fué en substancia una disposición final. Y en primer lugar, de la naturaleza de la moción para eli-minar como ha sido aplicada a los hechos de este caso. Tal moción, lo mismo que nna sentencia sobre las alegaciones y otras cuestiones, no se menciona directamente en el Código de Enjuiciamiento Civil, pero que es un modo reconocido de procedimiento en un caso adecuado, la jurisprudencia de Puerto Pico, California, Washington, Idaho y otras cortes lo demuestran. Véanse los casos de Vélez v. Vélez, 23 D. P. R. 617; Cameron v. Ah Quong, Chin Shin, Intervener, 96 P. 1025, Harvey v. Meigs (Cal.), 119 P. 941 Hays v. Peavey (Wash.), 86 Pac. 170; Noyes v. Longhead (Wash.) 37 Pac. 452; Cowen v. Harrington, 48 Pac. 1059, 31 Cyc. 618.
Algunos de estos casos y otros muestran que cuando se archiva una alegación enmendada, una reproducción substan-cial de la primitiva alegación, es adecuado, propio o quizá necesario solicitar la eliminación. En el caso Hays v. Peavey, supra, la corte resolvió que una moción para elimi-nar una demanda enmendada por el fundamento de que expo-nía los mismos hechos alegados en la primitiva demanda era equivalente a una excepción previa. En ese caso el deman-*774dante insistió en sn demanda enmendada y se dictó sentencia a favor del demandado. En apelación fné anulada la sentencia así como la moción para eliminar por haber creído la corte que la demanda enmendada era suficiente.
Noyes v. Longhead, supra, era un caso en el cual fue eli-minada una contestación por repetirse en ella los mismos he-chos, manifestando la corte que una moción para eliminar no era reconocida expresamente por el código y, si bien su gería que existía un método mejor en ese Estado, sostuvo la actuación de la corte inferior.
En el caso de Enright v. Midland Sampling & Ore Co., 80 P. (Colo.) 1041, se resolvió que una moción para eliminar era el medio adecuado de llegar a una demanda enmendada en que se repetían los hechos de la demanda original.
En el mismo sentido se pronuncia el caso de Rittmaster v. Hichner, 60 Pac. 189, en el que se cita el de Hines v. Smith, 5 Colo., y expresa que no hubo ninguna enmienda después de hacerse un cambio de palabras pero no en lo substancial. Parte. del razonamiento más satifactorio puede encontrarse en el caso de Town of Woukon v. Strouse, 38 N. W. 408. Allí la Corte Suprema de Iowa se expresó en estos términos: .
: ‘‘Cuando una parte vuelve a alegar después que una excepción previa a su alegación ha sido declarada con lugar y su alegación en-mendada es la misma en substancia que la primitiva, la otra parte no está en la obligación de volver a excepcional’. En tanto está en-vuelta esa alegación la cuestión está resuelta y la alegación enmen-dada no presenta ninguna cuestión ni caso para que la corte lo re-suelva y debe ser eliminada de los records.”
Decisiones semejantes pueden encontrarse en los casos de McKee v. Illinois Central R. R. Co., Iowa (97 N. W. 69); Loghey v. Fillmore Country et al., (Neb.) 106 N. W. 170; Columbia Savings and Loan Association v. Clause, 78 Pac. 708. La cuestión está resuelta en esta jurisdicción por el caso de Vélez v. Vélez, supra, en el cual dijimos lo siguiente:
“A virtud de excepciones opuestas en este caso por los demanda-*775dos la Corte de Distrito de Aguadilla dictó resolución declarando que estaban prescritas ciertas acciones de nulidad que los apelantes ejer-citan- en su demanda y que babía defecto de partes demandadas y de-sestimó la demanda, aunque concedió permiso para que fuera enmen-dada. Presentaron entonces los demandantes una nueva demanda igual a la anterior con excepción de que contiene una alegación nueva con el objeto de subsanar el defecto de partes demandadas y que en otra se agregan algunas palabras que en nada alteran el alcance de la correspondiente de la demanda original.
"En este estado el pleito los demandados solicitaron de la corte que eliminase la demanda enmendada y que dictase sentencia • decre-tando el sobreseimiento y, después de-alegar en contra los deman-dantes, la corte declaró con lugar la moción,, dictó sentencia, desesti-mando la demanda, y ordenó que ésta se registrara en el libro -de sen-tencias. ■ ' ¡
"Interpuesto por los demandantes este recurso de apelación no alegan error alguno contra la sentencia y se limitan a proponer a nuestra resolución como única cuestión la de si la corte inferior tiéne facultad para eliminar su demanda enmendada y dictar sentencia desestimando su pleito, sin que la demanda enmendada fuera exeep-cionada por los demandados. . "7
"La cuestión propuesta por la moción de los demancladós equi-valía a una excepción a la demanda enmendada (Hays v. Peavey, 43 Wash. 163, 86 Pac. 170 citado en 31 Cyc. 461) ya que su fundamento fué que era una transcripción exacta de la original porque ei huevo hecho alegado, si bien puede afectar al defecto de partes demandadas, no así a los otros elementos jurídicos apreciados por la corte para de-clarar prescritas las acciones de nulidad de las ventas a. que se re-fiere la demanda.
"La sola adición que contiene la segunda demanda puede sub-sanar el defecto de partes demandadas que la corte declaró, existir, pero no habiéndose hecho otras enmiendas queda subsistente la de-claración que hizo la corte inferior de estar prescritas las acciones de nulidad que respecto de dos ventas se ejercitan en la demanda, y por tanto aquella adición no es bastante para entender enmendada la de-manda porque si no se alega algún hecho que desvirtúe la declaración de-prescripción de la acción declarada por la corte, poco .importa que se adicione la demanda para demostrar que han sido demandados todos los que deben ser parte en el pleito. -s.
•"Además, cuando una corte concede permiso a una parte para presentar una alegación enmendada, la nueva no puede ser-una 're-*776producción exacta de la anterior o con tan ligeros cambios que en verdad no corrijan los errores o equivocaciones de la anterior. Em-mendar una alegación es corregir sus errores o equivocaciones y cuando esto no se hace no puede sostenerse que hay alegación enmen-dada y la corte estará justificada para prescindir de ella o para elimi-narla y para continuar con el pleito como si la parte hubiera renun-ciado a utilizar el derecho que se le dió para enmendar; y como en este caso la corte había desestimado la demanda, aunque concediendo permiso para enmendarla, no habiéndose hecho la enmienda, el juez estuvo justificado para continuar el procedimiento y para ordenar que su resolución desestimando la demanda, que había quedado en suspenso, se registrara como -sentencia. 31 Cyc. 358.
“Habiendo limitado los apelantes su recurso de apelación por su alegato a la única cuestión que hemos considerado y resuelto en su contra, debe confirmarse la sentencia apelada.”
Los artículos 195 y 196 del Código de Enjuiciamiento Civil prescriben lo siguiente:
“Art. 195. — Las cuestiones litigiosas nacen de las alegaciones de las partes cuando un hecho o punto de derecho es sostenido por una de ellas y combatido por la otra. Son de dos clases, a saber:
“1. De derecho; y
“2. De hecho.
“Art. 196. — Una cuestión de derecho se promueve mediante ex-cepción previa deducida contra la demanda o contestación, o contra alguna parte de cualquiera de éstas.”
El artículo 201 prescribe que “Cualquiera de las partes podrá someter una cuestión a juicio o a vista, y a menos que la corte por justa causa dispusiere otra cosa, podrá conti-nuar el curso de la causa en ausencia de la parte contraria, y obtener un sobreseimiento, un veredicto o un fallo, según el caso lo requiera. ’ ’
Es evidente por virtud de estos artículos que después de una cuestión de derecho si un demandante no hace uso del privilegio de hacer enmiendas, una sentencia o sobreseimiento, según sea el caso, es la debida.consecuencia.
liemos visto casos en los que siendo la demanda original enteramente frívola y no susceptible de enmienda la corte *777inferior ha rehusado el permitir hacer enmiendas a un de-mandante. Bn otros casos, después que un demandante ha hecho un número de esfuerzos por enmendar sin alcanzar ningún éxito, la corte inferior se ha negado a permitir en-miendas, todo esto en favor del principio ut finis litium sit.
Cuando un demandante deja de hacer enmiendas habién-dosele concedido permiso es como si estuviera en rebeldía, y el demandado tiene derecho a que se dicte una sentencia sin más notificación al demandante, aunque el caso ante nos no es uno de notificación pues la demanda enmendada fué eliminada, al parecer después de una vista.
Cuando se elimina una demanda, según sugiere una de las cortes, la sentencia que procede es una sentencia sobre las alegaciones. Si una parte presenta substancialmente los mismos hechos después que una cuestión de derecho ha sido resuelta, la corte, en su discreción, puede rehusar el permi-tir que se hag-a una enmienda, aunque por supuesto las cortes deben ser muy liberales en estas cuestiones.
En este caso la corte, después que la moción para eliminar fué declarada con lugar, dictó inmediatamente una senten-cia sobre la única cuestión importante que estaba envuelta, a saber, costas y honorarios. Generalmente la actuación de la corte declarando con lugar una excepción previa no impide a los demandantes el volver a empezar, porque una exposi-ción de hechos que no determina una causa de acción no puede ser alegada como cosa juzgada a una buena causa de acción.
Suponiendo que la Corte de Distrito de Aguadilla había cometido error al considerar que la demanda enmendada no determinaba una causa de acción, entonces los demandantes hubieran tenido derecho a que esta cuestión fuera revisada en apelación después que se registrara sentencia. Lá Corte de Distrito de Aguadilla dió a los demandantes la oportuni-dad de hacer esto dictando sentencia inmediatamente. Los demandantes consideraron que la actuación de la corte era *778u.na, sentencia final, pues apelaron de la misma pero, como liemos visto, no obtuvieron nna vista sobre los méritos. Los demandantes mismos, sin embargo, apenas pueden abora du-dar de que la resolución de mayo 24, 1920, era una determi-nación final del caso.
Sentimos la demora que ba habido en este caso, pero los apelados sólo presentaron esta cuestión fundamental como último punto de su alegato. Una actuación más rápida pudo haberse logrado si se hubiera radicado una moción de deses-timación por este motivo. Hubo, en efecto, una moción para desestimar, pero se fundaba en otras cuestiones. Como en este caso la apelación se establece contra una actuación de la corte o alegada sentencia que es enteramente ineficaz, la apelación debe ser desestimada.

Desestimada la apelación.,

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.